Citation Nr: 0016793	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to February 
1952.  This appeal arises from a March 1997 rating action in 
which the RO denied service connection for hearing loss.  

In May 2000, the veteran gave testimony at a hearing before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) at the RO.  A transcript of the hearing is of record.  
He submitted additional evidence during the hearing and 
waived his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for bilateral hearing loss is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that his bilateral hearing 
loss is a result of exposure to acoustic trauma in service.  
In particular, he alleges that during service, he was 
assigned to work in the engine and boiler rooms of various 
ships and that he was not provided with ear protection.  

The veteran's service medical records were reviewed.  On 
enlistment examination  the veteran's left and right ears 
were found to be normal.  A whispered voice of 15/15 was 
recorded for each ear.  In an October 1948 treatment record, 
it was noted that the veteran was deaf in the right ear for 2 
days but that it had cleared up.  On discharge examination 
the veteran's ears were found to be normal; a whispered voice 
of 15/15 was recorded for each ear.  

The veteran was afforded a VA audiological examination in 
January 1997.  He provided a history of excessive noise 
exposure and punctured eardrums during service.  Audiometric 
testing of both ears demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
45
45
60
LEFT
15
25
45
55
65

Speech discrimination scores were 90% were each ear.  The 
diagnosis was mild to moderate sensorineural hearing loss in 
both ears.

The veteran was afforded a subsequent VA audiological 
examination in January 1998.  He reported 7 years of military 
noise exposure including working in ship engine rooms, 
working on aircraft carriers, and being order to sleep near 
aircraft.  Audiometric testing of both ears demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
35
45
45
LEFT
15
30
45
55
55

Speech discrimination scores of 86% was recorded for the 
right ear and 84% for the left ear.  Ear canals were clear.  
Tympanograms were within normal limits except for borderline 
high compliance.  Rollover was negative.  The diagnosis was 
sensorineural hearing loss, the type expected for age and/or 
noise exposure.  The examiner further commented that in view 
of the extent of reported noise exposure, a noise induced 
hearing loss was expected, however, the thresholds measured 
at the examination were not significantly different from what 
was expected from presbycusis alone.  Therefore, he could not 
conclude that a noise induced hearing loss was identified.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO May 2000.  He testified that 
was exposed to considerable noise exposure in service and 
that he was not provided any ear protection.  He further 
testified that he temporarily lost his hearing in service 
during an emergency situation in the fire room.

The veteran submitted additional evidence at the May 200 
hearing with a written waiver of initial RO consideration 
pursuant to 38 C.F.R. § 20.1304(c).  The evidence consisted 
of copies of three pictures purportedly of the veteran while 
he was in service in what appeared to be an engine or boiler 
room.

II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  Only 
when that initial burden has been met does the duty of the 
Secretary to assist such a claimant in developing the facts 
pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 
(1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of : (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provided that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  
The veteran is currently diagnosed with bilateral hearing 
loss.  Thus, the first Caluza requirement is met.  Although 
the veteran has alleged that he first experienced hearing 
loss in service as a result of exposure to acoustic trauma, 
there is no objective evidence to establish that such an 
injury, in fact, occurred.  However, even accepting as 
credible his assertions of such an in-service injury for 
purposes of establishing the second Caluza requirement, the 
claim must still fail in the absence of medical evidence of a 
nexus between his current bilateral hearing loss and any such 
injury or other incident of service.

The Board has considered the veteran's assertions that there 
is a relationship between his current bilateral hearing loss 
and service.  However, as a layman without medical training 
or expertise, he is not competent to render a medical opinion 
on a medical matter, such as the diagnosis or etiology of a 
condition.  See Espiritu, 2 Vet. App. at 494-5.  It is 
important to note that where, as here, the determinative 
issue involves medical causation, competent medical evidence 
is required in order for a claim to be well grounded.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Grivois, 6 Vet. App. 
at 140; Grottveit, 5 Vet. App. at 93.  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494.  
The veteran's lay statements are not considered competent 
with respect to a nexus between his current bilateral hearing 
loss and his active military service.  Thus, the third prong 
of Caluza has not been satisfied.
  
Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

Moreover, as RO has advised the veteran of the basis for the 
denial of the claim and the criteria for presenting a well-
grounded claim, the Board finds that the duty to inform him 
of the evidence needed to support his claim has been met.  
See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for bilateral 
hearing loss, the appeal is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

